Citation Nr: 1731947	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  00-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability.

2.  Entitlement to a total rating for compensation purposes based on individual un-employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and R.R.




ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to December 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

This case was previously before the Board.  In a March 2002 decision, the Board granted a rating of 10 percent for right knee arthritis, but denied a rating in excess of 10 percent.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2003 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In October 2003 and June 2005, the case was remanded by the Board for additional development. 

In a June 2006 decision, the Board denied a rating in excess of 10 percent for right knee arthritis.  The Veteran appealed that decision to the Court.  In an April 2007 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In January 2009, the case was remanded by the Board for additional development. 

In a June 2010 decision, the Board denied entitlement to a rating in excess of 10 percent for right knee arthritis.  The Veteran appealed that decision to the Court.  In a February 2011 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In July 2011, October 2012, October 2013, and May 2015 the case was remanded by the Board for additional development.  The case has now been returned to the Board for further appellate action.

In April 2006, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

The Veteran has had a claim pending for increased rating for left knee arthritis that was previously before the Board.  The Veteran attended a VA examination in April 2017.  An April 2017 rating decision discontinued the 10 percent rating for left knee arthritis as of January 19, 2017. That rating was replaced by a temporary 100 percent rating for total left knee arthroplasty from January 19, 2017, to February 28, 2018.  A 30 percent rating was assigned as of March 1, 2018.  Also, a 0 percent rating was assigned for scarring associated with the left knee arthroplasty.

However, a supplemental statement of the case that considered the April 2017 VA examination and change in ratings was not issued.  Also, VA medical records after April 2016 are not of record.  As the Veteran underwent a left knee arthroplasty after that date, the Board finds that the current VA medical records are needed to properly adjudicate the claim for increased rating.  The record includes only a January 2017 operation report for left knee arthroplasty, but no other records.  The Veteran should be asked to identify any outstanding private treatment records for the left knee.

Also a claim for TDIU has been raised by the record.  The Board finds that claim is inextricably intertwined with the claim for increased rating.  In addition, the Board finds that further examination is warranted to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.

Accordingly, the case is remanded for the following action:

1.  Associate with the record all VA medical records from April 2016 to the present.

2.  Request that the Veteran identify any private medical providers who have treated him for a left knee disability, to include the Lakeview Regional Medical Center that performed the left knee arthroplasty.  After obtaining any appropriate releases, request any identified records.  If the records are not obtained, notify the Veteran and allow him the opportunity to obtain and submit the records.

3.  Then, schedule the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report.  The examiner should examine the left knee, to include range of motion studies for passive and active, weight-bearing and nonweight-bearing.  The examiner should state whether or not there is severe painful motion or weakness in the left extremity.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is notified that it is his responsibility to report for a scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


